Matter of Monroe County Sheriff Police Benevolent Assn., Inc. (County of Monroe) (2017 NY Slip Op 06794)





Matter of Monroe County Sheriff Police Benevolent Assn., Inc. (County of Monroe)


2017 NY Slip Op 06794


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1046 CA 17-00304

[*1]IN THE MATTER OF ARBITRATION BETWEEN MONROE COUNTY SHERIFF POLICE BENEVOLENT ASSOCIATION, INC., PETITIONER-APPELLANT, AND COUNTY OF MONROE AND MONROE COUNTY SHERIFF, RESPONDENTS-RESPONDENTS.


BLITMAN & KING, LLP, ROCHESTER (JULES L. SMITH OF COUNSEL), FOR PETITIONER-APPELLANT. 
HARRIS BEACH PLLC, PITTSFORD (KARLEE S. BOLANOS OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered September 22, 2016. The order and judgment denied the petition to vacate an arbitration award and confirmed such award. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 22, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court